    Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 1 of 8                 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

TOMMY TOMPKINS,                                 )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )                    Case No. CV-20-576
                                                )
CAPITAL RESORTS GROUP, LLC ,                    )
                                                )
               Defendant.                       )
                                                )

                    DEFENDANT CAPITAL RESORTS GROUP, LLC’S
                             NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant Capital Resorts Group,

LLC (“Capital”) hereby gives notice and removes this case to the United States District Court for

the Southern District of Alabama, Southern Division. Removal is proper under 28 U.S.C. § 1441(a)

because Plaintiff Tommy Tompkins (“Plaintiff”) asserts federal law claims under the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), and, pursuant to 28 U.S.C. § 1367, this

Court has supplemental jurisdiction over Plaintiff’s remaining state-law claims for alleged

violations of the Alabama Telemarketing Act, Ala. Code § 8-19A-1, et seq. (“ATA”), and the

Alabama Telephone Solicitations Act, Ala. Code §§ 8-19C-2 through 8-19C-12 (“ATSA”).

Capital’s short and plain statement of the grounds for removal is as follows. 1

                                   STATE COURT ACTION

        1.     Plaintiff filed a Complaint against Capital on or about October 27, 2020 in the

Circuit Court of Mobile County, Alabama (the “State Court Action”).




1
 Capital reserves the right to supplement this notice with additional facts, affidavits, or
memoranda if necessary to effectuate removal.


                                                 1
 Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 2 of 8                       PageID #: 2




          2.   The State Court Action, Case Number 02-CV-2020-902171.00, is styled as Tommy

Tompkins. v. Capital Resorts Group, LLC, and is currently pending in state court.

          3.   In accordance with 28 U.S.C. § 1446(a), attached as Composite Exhibit A is a copy

of all process, pleadings, orders, and other papers or exhibits currently on file in the State Court

Action.

          4.   Capital was served with the State Court Action on or about November 2, 2020. See

Ex. A.

          5.   This Notice of Removal is filed within thirty days of service of the State Court

Action.

          6.   The State Court Action arises out of Plaintiff’s claims that Capital allegedly

violated the TCPA, ATA and ATSA by allegedly making automated telemarketing robocalls to

Plaintiff without Plaintiff’s prior consent. Ex. A, Compl.

          7.   In the State Court Action, Plaintiff alleges violations of the TCPA, ATA, and ATSA

all arising out of the same conduct. Plaintiff seeks an award of statutory damages under the TCPA,

an award of statutory damages under Alabama law, a declaratory order that Capital’s alleged

actions violate the TCPA, a declaratory judgment, and such other and further relief as the Court

deems reasonable and just. See Ex. A, Compl., Prayer for Relief.

          8.   Count I of Plaintiff’s Complaint alleges that Capital either directly or through

agents placed telephone calls to Plaintiff’s cellular telephone without having obtained prior express

written consent, that the calls were made with an automatic telephone dialing system (“ATDS”)

and/or the use of a prerecorded or artificial voice, that each call violated the TCPA, including 47

U.S.C. §227(b)(1)(A), and that Plaintiff suffered an invasion of privacy and damages entitling




                                                 2
 Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 3 of 8                       PageID #: 3




Plaintiff to damages and relief under the TPCA, including under 47 U.S.C. § 227(b)(3). Ex. A,

Compl. ¶¶ 41-48.

       9.      Count II of Plaintiff’s Complaint alleges that Capital violated the TCPA, including

47 U.S.C. § 227(c)(3) and the Do Not Call Rule promulgated pursuant to 47 CFR § 64.1200(c)(2).

Plaintiff seeks damages under 47 U.S.C. § 227(c)(5). Ex. A, Compl. ¶¶ 49-56.

       10.     Count III of Plaintiff’s Complaint alleges that Capital violated the ATA through its

calls to Plaintiff because, according to Plaintiff, Capital is not licensed in Alabama as allegedly

required under Ala. Code § 8-19A-5(a) or is affiliated with an unlicensed commercial telephone

seller in violation of Ala. Code. § 8-19A-15(c), and because Plaintiff claims Capital never gave

Plaintiff the oral disclosures required under Ala. Code § 8-19A-12. Ex. A, Compl. ¶¶ 57-60.

       11.     Count IV of Plaintiff’s Complaint alleges that Capital violated the ATSA by

knowingly placing calls, or directing calls to be placed, to Plaintiff in violation of the ATSA and,

as a result, Plaintiff is entitled to actual and/or statutory damages as provided in Ala. Code § 8-

19C-7. Plaintiff alleges he has suffered an invasion of a legally protected interest in privacy, that

he has objected to receiving telephone solicitation by registering with the Do Not Call Registry.

Plaintiff further alleges that Capital violated the ATSA by knowingly utilizing a method to block,

or otherwise circumvent, the use of caller identification service thereby obscuring the source of

the solicitation calls made to Plaintiff in violation of Ala. Code § 8-19C-5(b). Plaintiff claims he

received multiple calls within a 12-month period in violation of § 8-19C-2(a) and/or § 8-19C-5(b).

Plaintiff seeks actual and/or statutory damages. Ex. A, Compl. ¶¶ 61-68.

                                 GROUNDS FOR REMOVAL

       12.     Removal of this action is proper under 28 U.S.C. § 1441(a) because Plaintiff asserts

claims under the federal Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). See




                                                 3
 Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 4 of 8                        PageID #: 4




Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368 (2012); Fabre v. Bank of Am., NA, 523 F. App’x

661, 664 (11th Cir. 2013); Boone v. JP Morgan Chase Bank, 447 F. App’x 961, 963 (11th Cir.

2011) (“[R]emoval to federal court was proper because the district court has subject-matter

jurisdiction based on the alleged violations of federal statutes[.]”); Young v. Midwest Recovery

Sys., LLC, No. 19-0564-KD-MU, 2019 WL 7882532, at *5 (S.D. Ala. Dec. 10, 2019) (“Young’s

state court Complaint (Doc. 1, Exhibit A, COMPLAINT) certainly appears to allege claims under

the FCRA, the TCPA, the HIPPA, as well as a state-law claim of negligence. Given Young’s

allegations of violations of federal law by Midwest, federal question jurisdiction exists over her

action, in accordance with 28 U.S.C. § 1331, and the complaint was properly removed to this Court

pursuant to 28 U.S.C. § 1441.”); Ex. A, Compl.

       13.      Removal is proper where the district court possesses subject-matter jurisdiction

over the suit. Fabre, 523 F. App’x at 664. Pursuant to 28 U.S.C. § 1441(a), “any civil action

brought in a State court of which the district courts of the United States have original jurisdiction,

may be removed by the defendant or the defendants, to the district court of the United States for

the district and division embracing the place where such action is pending.” Thus, a defendant

may remove a claim to federal court if the case could have been filed in federal court originally.

Boone, 447 F. App’x at 963.

                      This Court has original subject-matter jurisdiction

       14.      Plaintiff could have filed the State Court Action in federal court because this Court

has original subject-matter jurisdiction over Plaintiff’s TCPA claims and supplemental jurisdiction

over the remaining state law claims. See 28 U.S.C. § 1331; Mims, 565 U.S. at 377; Boone, 447 F.

App’x at 963.




                                                  4
 Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 5 of 8                          PageID #: 5




          15.   District courts have federal question jurisdiction over all civil actions arising under

the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331; Mims, 565 U.S. at 377;

Boone, 447 F. App’x at 963.

          16.   A claim arises under federal law when the face of the plaintiff’s complaint raises

federal law claims or presents a federal question. Fabre, 523 F. App’x at 664; Boone, 447 F. App’x

at 963.

          17.   Here, Plaintiff alleges violations of and seeks relief under the TCPA, which is a

federal statute and raises questions of federal law. See Ex. A, Compl. ¶¶ 1-56, Prayer for Relief;

Mims, 565 U.S. at 377. Thus, Plaintiff’s Complaint establishes federal question jurisdiction, and

this Court therefore has original subject-matter jurisdiction over Plaintiff’s TCPA claims. See 28

U.S.C. § 1331; Mims, 565 U.S. at 377 (“Because federal law creates the right of action and

provides the rules of decision, [the Plaintiff’s] TCPA claim, in 28 U.S.C. § 1331’s words, plainly

“aris [es] under” the “laws ... of the United States.”); Fabre, 523 F. App’x at 664; Boone, 447 F.

App’x at 963.

          18.   A district court may exercise supplemental jurisdiction over state law claims that

form part of the same case or controversy. See 28 U.S.C. § 1367 (“in any civil action of which the

district courts have original jurisdiction, the district courts shall have supplemental jurisdiction

over all other claims that are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States

Constitution.”); Boone, 447 F. App’x at 963.

          19.   State-law claims form the same case or controversy when they arise out of a

common nucleus of operative fact with a substantial federal claim. Boone, 447 F. App’x at 963

(citing Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 742 (11th Cir. 2006)). The




                                                   5
 Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 6 of 8                       PageID #: 6




“constitutional minimum required by section 1367(a)” for a court to exercise supplemental

jurisdiction is sufficiently satisfied where “[e]ach claim involves the same facts, occurrences,

witnesses, and evidence.” Palmer v. Hosp. Auth. of Randolph Cty., 22 F.3d 1559, 1566 (11th Cir.

1994) (concluding jurisdiction over state-law claims was within the power of the district court

despite the elements and claims being “quite different”).

       20.     This Court has supplemental jurisdiction over Plaintiff’s state law claims because

they arise out of common operative facts with Plaintiff’s TCPA claims and will require the same

evidence. See Palmer, 22 F.3d at 1566. Capital’s alleged unauthorized telephone calls to Plaintiff

form the operative facts common for all of Plaintiff’s claims. That Plaintiff’s claims form the same

case or controversy is evidenced by the fact that Plaintiff brought one lawsuit in which Plaintiff

includes a single section containing “Factual Allegations,” which necessarily includes the factual

allegations forming the basis of each and every claim alleged by Plaintiff in the Complaint. See

Ex. A, Compl. ¶¶ 13-40. Each of Plaintiff’s claims is premised upon the alleged unauthorized calls

made or directed by Capital to Plaintiff. As such, Plaintiff’s claims form part of the same case and

controversy and this Court therefore has subject matter jurisdiction over the entire suit.

                                        Removal is timely

       21.     This Notice of Removal is timely filed. Capital was served with the State Court

Complaint no earlier than November 2, 2020. This Notice of Removal is filed within thirty (30)

days after service of the Complaint. See 28 U. S.C. § 1446(b); see also Bailey v. Janssen Pharm.,

Inc., 536 F.3d 1202, 1209 (11th Cir. 2008).

                       Additional prerequisites of removal are satisfied

       22.     Venue is proper in this Court pursuant to 28 U.S.C. § 1446(a) because the State

Court Action is pending within the Circuit Court of Mobile County, Alabama, which is within this




                                                 6
 Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 7 of 8                       PageID #: 7




Court’s judicial district. 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the defendant

or the defendants, to the district court of the United States for the district and division embracing

the place where such action is pending.”).

       23.     By filing this Notice of Removal, Capital expressly consents to the removal.

       24.     Pursuant to 28 U.S.C. § 1446(d), undersigned counsel certifies that a notice of filing

of notice of removal, along with a copy of this Notice of Removal, will be promptly filed with the

Circuit Court of Mobile County, Alabama, in the State Court Action, and served upon all adverse

parties. A copy of the notice is attached hereto as Exhibit B.

       25.     Capital reserves the right to submit additional evidence in support of removal as

appropriate in future circumstances, or to amend this Notice of Removal.

                                     Reservation of Defenses

       26.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any of Capital’s rights to assert any claims, defenses, or other motions permitted

under the Federal Rules of Civil Procedure or any state or federal statute, or otherwise.

       WHEREFORE, Defendant Capital Resorts Group, LLC hereby removes this action to the

United States District Court for the Southern District of Alabama, Southern Division.




                                                 7
 Case 1:20-cv-00576-KD-M Document 1 Filed 12/01/20 Page 8 of 8                     PageID #: 8




       Dated: December 1, 2020


                                             Respectfully submitted,



                                                /s/ Halron W. Turner
                                             HALRON W. TURNER (TURNH9339)
                                             Turner, Onderdonk, Kimbrough,
                                              Howell, Huggins & Bradley, PA
                                             13212 West Central Avenue
                                             Post Office Drawer 1389
                                             Chatom, Alabama 36518
                                             Telephone: (251) 847-2237
                                             Facsimile: (251) 847-3115
                                             Email: hwt@tokh.com

                                             Attorneys for Defendant
                                             Capital Resorts Group, LLC



                                CERTIFICATE OF SERVICE

         I hereby certify that on December 1, 2020, I electronically filed the foregoing document
with the Clerk of the Court utilizing the CM/ECF system, which will send notification of such
filing to all registered counsel of record as listed below.



                                               /s/ Halron W. Turner
                                             HALRON W. TURNER
                                             Counsel for Defendant

Counsel of Record:

Earl P. Underwood Jr., Esq. (epunderwood@alalaw.com)




                                                8
